Cite as 2015 Ark. App. 165

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-14-988


CANDICE JEAN COLLINS                             Opinion Delivered   March 11, 2015
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT,
                                                 ELEVENTH DIVISION
                                                 [NO. 60JV-13-919]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                         HONORABLE PATRICIA JAMES,
CHILDREN                                         JUDGE
                    APPELLEES
                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED



                         RAYMOND R. ABRAMSON, Judge

       Candice Collins appeals from the August 25, 2014 order of the Pulaski County Circuit

Court terminating her parental rights to her sons, M.K. and G.K. Collins’s counsel has filed

a no-merit brief pursuant to Arkansas Supreme Court Rule 6-9(i)(1) (2014) and Linker-Flores

v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), asserting that

there are no issues of arguable merit to support the appeal and a motion requesting to be

relieved as counsel. The motion is accompanied by an abstract and addendum of the lower

court’s proceedings and a brief that lists all adverse rulings made at the termination hearing

and explains why there is no meritorious ground for reversal. The clerk of this court notified

Collins that she had the right to file pro se points for reversal under Arkansas Supreme Court

Rule 6-9(i)(3), but she did not do so. We grant counsel’s motion to withdraw and affirm the

order of termination.
                                  Cite as 2015 Ark. App. 165

       On May 6, 2013, the Arkansas Department of Human Services (DHS) investigated a

report made to the child-abuse hotline that Collins’s home was environmentally unfit for

children because dirty dishes were everywhere and food was spoiling in the sink; that

everyone in the home slept on one mattress with no sheets on it; that the children were

hungry and did not have sufficient food; that one of the children had fluid running out of his

ears; and that Collins was on drugs and gone all hours of the night with the children. The

children’s father, Michael Knowlton, with whom Collins also lived, was in jail.1 During the

investigation, Collins tested positive for methamphetamine and was arrested for child

endangerment, possession of a controlled substance, and possessing instruments of a crime.

The children were placed in DHS foster care on an emergency basis due to allegations of

neglect and parental unfitness.

       On May 15, 2013, the court entered a probable-cause order after Collins stipulated that

her home was unsafe for children, that she was a drug user, and that her arrest left the children

without a legal caretaker. Family services were ordered, including services specifically targeted

to help Collins’s drug addiction after she again tested positive for methamphetamines and

amphetamines. Hair-follicle drug tests of Collins’s children indicated that one-year-old G.K.

was positive for amphetamines and cocaine, and four-year-old M.K. was positive for

amphetamines. On July 10, 2013, the children were adjudicated dependent-neglected; that

order was not appealed.

       A review hearing was held on November 6, 2013. The court expressed concerns about


       1
        Knowlton did not pursue an appeal of the termination order.

                                               2
                                 Cite as 2015 Ark. App. 165

both parents’ compliance with the case plan—finding that “[t]he parents have blown, and

blown off, the past six months. If they are not willing to let go of the drugs to raise their

children, the court will find someone who will.” Still, the goal remained reunification. On

March 31, 2014, Collins filed a motion for unsupervised visitation, asserting that she had

shown substantial compliance since the last hearing, was attending Narcotics Anonymous and

Alcoholics Anonymous meetings, and was visiting with the children. An amended motion

sought unsupervised visits for Michael Knowlton, the children’s father, since he and Collins

continued to remain in a relationship and live together. On April 15, 2014, the court granted

the unopposed motion and permitted the parents to have a four-hour unsupervised visit with

the children once a week.

       A permanency-planning hearing was held on May 5, 2014. Willie Baker, a DHS

caseworker, testified that Collins had been complying and made marked progress until April

when she and the father were granted unsupervised visitation but, after that, she never

contacted DHS or made any efforts toward reunification. Both parents admitted that while

they had unsupervised visits with their children, they spent one weekend at a hotel using

drugs with friends. At the conclusion of the hearing, the court held the record open to receive

the results of the parents’ hair-follicle drug screens. The results reflected that both parents

were positive for amphetamines and methamphetamine. On May 20, 2014, the court changed

the goal of the case to termination and adoption.

       One month later, on June 20, 2014, DHS filed a petition for termination of parental

rights, alleging that termination was in the children’s best interest, and that the parents were


                                               3
                                  Cite as 2015 Ark. App. 165

unfit because the children had been out of their parents’ custody for twelve months, the issues

causing removal had not been remedied, and that issues arising subsequent to the children’s

removal had also not been remedied. The termination-of-parental-rights hearing was held on

July 28, 2014. The court heard testimony from Dr. Paul Deyoub, Willie Baker, Kasheena

Walls, Kathryn Searcy, Michael Knowlton, James Knowlton, and Candice Collins.

       In an order entered on August 25, 2014, the trial court found by clear and convincing

evidence that it was in the children’s best interest, and necessary to their health, safety and

well-being, to terminate the parental rights of Candice Collins and Michael Knowlton to

their two sons. Specifically, the court found by clear and convincing evidence that the

children had been out of the mother’s home for over one year during this dependency-

neglect case, and despite meaningful efforts by DHS to rehabilitate the mother and correct the

conditions that caused removal, those conditions had still not been remedied by the mother.

The court also found by clear and convincing evidence that other factors or issues had arisen

subsequent to the filing of the original petition, and that despite the offer of appropriate family

services, the mother and father had manifested an incapacity or indifference to remedying

those issues or factors, or rehabilitate their circumstances, that prevented the placement of the

juveniles in the custody of either parent.

       Collins filed a timely notice of appeal on September 9, 2014. On December 29, 2014,

Collins’s counsel filed a motion to withdraw. In compliance with Linker-Flores and Rule 6-

9(i), counsel ordered the entire record and found that after a conscientious review of the

record, there are no issues of arguable merit for appeal. Counsel’s brief adequately covered


                                                4
                                Cite as 2015 Ark. App. 165

each action that was adverse to Collins below.

       Having carefully examined the record and the brief presented to us, which included

all adverse rulings, we conclude that the appeal is wholly without merit. Accordingly, we

grant counsel’s motion to withdraw and affirm the order terminating Collins’s parental rights.

       Affirmed; motion to withdraw granted.

       HIXSON and HOOFMAN, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                              5